Hall, Justice.
In order to dispose of this case finally and effectually, it will be necessary to consider only a single question made by the proofs and pleadings, viz., that the contract which the bill sought to have performed was the result of an illegal, fraudulent and unconscionable agreement, by which a larger debt due from complainant to defendant, and for the security of which the defendant held a defeasible deed from complainant to the premises in question, was reduced. There is no doubt as to the validity of the debt which complainant held against the defendant. There is no pretense that it was infected with usury, for at its creation there were no usury laws in existence in this state; and we are unable to understand how a deed given to secure the payment of this debt, after the restoration of the usury laws, can be said to have been infected with usury. It is quite immaterial, too, whether the doubt suggested by the complainant to the defendant of his inability to enforce the collection of the notes given for this debt, by reason of the bar of the statute of limitations attaching in his favor, was a part of the inducement that led to the compromise, since it was not the only, or indeed the principal, inducement, but was coupled at the same time with a threat to prosecute defendant’s son in the United States court for removing and storing distilled spirits that had not been gauged by the proper officers, unless this reduction of the debt was made. It is manifest that the compromise was extorted from defendant’s fears, and that, being an *326ignorant and illiterate man, he was otherwise overreached and duped into this arrangement by the complainant, all of which fully.appears from the record, and especially from the clear and able judgment pronounced by the presiding judge in overruling the motion for a new trial. Nothing is better settled than that a court of equity will never decree the specific performance of a fraudulent, illegal or “hard and unconscionable” bargain. 1 Story’s Eq. Jur., §§769, 750(a) and citations in notes. , The defendant was willing to submit to the performance of the original contracts, and a decree rendered in accordance with the terms thereof was proper. The amount found, which the complainant was to pay as a condition upon which the premises were to revert to him, was actually less than was due the defendant; but to this he does not, and his opponent cannot, object. There is no other material error either in the instructions or several rulings of the court.
Judgment affirmed.